Citation Nr: 1506489	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a gastrointestinal disorder.  

4.  Entitlement to service connection for a hernia disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1984 to October 1996, with periods of service under both honorable and other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The Veteran has changed his accredited representative during the pendency of this appeal.  As of February 2014, the Veteran has appointed the American Legion as his accredited representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2014 statement, the Veteran's representative wrote that the Veteran had received recent VA medical treatment at the Orlando VA Medical Center and the Orange City VA Community-Based Outpatient Clinic.  Although VA treatment records for this Veteran have been requested in the past, the obtained records reflect treatment only at the Tampa and Orlando VA Medical Centers, the most recent request for VA treatment records dates to May 2010, over four years ago.  

Furthermore, a March 2001 VA record noted the Veteran was referred to surgery for the hernia and during the July 2010 VA examination the Veteran indicated he underwent a double hernia repair at Sanford Hospital around 1999; however, the surgical consultation and any surgery records are not associated with the file.  

Additionally, a November 2007 VA record indicates that fee basis documents were scanned into VISTA.  The Board does not have access to VISTA and none of these private records have been associated with the claims file so that the Board may view them.   As the Veteran has indicated the presence of more recent VA treatment records, remand is required to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation. The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Records from Sanford Hospital and any records of surgical consultation or hernia surgery should be requested.

The RO/AMC should also ensure all relevant VA treatment records since May 2010 are associated with the claims file.  All items scanned into VISTA imaging should be associated with either the claims file or the Virtual VA file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

